   Case 1:20-cv-06352-MKB Document 9 Filed 04/27/21 Page 1 of 7 PageID #:  45Office
                                                                       Clerk’s
                                                                                            Filed Date:

                                                                                            4/27/2021

                                                                                            U.S. DISTRICT COURT
UNITED STATES DISTRICT COURT                                                                EASTERN DISTRICT OF
                                                                                            NEW YORK
EASTERN DISTRICT OF NEW YORK                                                                BROOKLYN OFFICE
---------------------------------------------------------------
SAVINO BRAXTON,

                                    Petitioner,                   MEMORANDUM & ORDER
                                                                  20-CV-6352 (MKB)
                           v.

WARDEN H. TELLEZ, BENCIBLE, Case
Manager, and ALAMO, Counsel, in their
individual and official capacities,

                                    Respondents.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Petitioner Savino Braxton, proceeding pro se and currently incarcerated at the United

States Penitentiary at Lewisburg, Pennsylvania (“USP Lewisburg”), filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 on December 16, 2020, challenging the conditions

of his confinement at the Metropolitan Detention Center (the “MDC”) in Brooklyn, New York.

(Pet., Docket Entry No. 1.) On March 24, 2021, Respondents requested that the Court transfer

the petition to the district where Petitioner is currently confined. (Letter dated Mar. 24, 2021,

Docket Entry No. 7.)

        For the reasons discussed below, the Court dismisses the petition without prejudice for

lack of jurisdiction.

   I.   Background

        In February of 2013, Petitioner pleaded guilty to possession of heroin with the intent to

distribute before Judge Richard D. Bennett of the District of Maryland and was sentenced to

twenty years of imprisonment. United States v. Braxton, No. 09-CR-478, 2020 WL 4748536, at

*1 (D. Md. Aug. 17, 2020). On August 11, 2020, Judge James K. Bredar of the District of
  Case 1:20-cv-06352-MKB Document 9 Filed 04/27/21 Page 2 of 7 PageID #: 46




Maryland granted in part Petitioner’s motion for compassionate release due to the COVID-19

pandemic, reducing his sentence from twenty years to fourteen. Id. at *5. Judge Bredar noted,

among other facts, that Petitioner had contracted COVID-19 at the Federal Correctional

Institution in Danbury, Connecticut (“FCI Danbury”). Id. at *1.

       On October 19, 2020, Petitioner was sent from FCI Danbury with an intended destination

of USP Lewisburg. (Pet. 5.) He was transferred to the MDC en route to USP Lewisburg, and

remained at the MDC for an extended period of time while awaiting transfer. (Id.) Petitioner

alleges that he was confined in substandard conditions and exposed to COVID-19 at the MDC.

(Id. at 6.) On October 19, 2020, the Bureau of Prisons (the “BOP”) transported Petitioner with

other inmates, placed him in a group with pre-trial detainees, then moved him to quarantine with

the group after two unidentified inmates tested positive for COVID-19. (Id.) An officer

declined to identify who tested positive. (Id.) On November 12, 2020, Plaintiff was released

from quarantine. (Id.)

       While in quarantine, Petitioner wrote the warden and asked for home confinement but

received no response. (Id.) On November 17, 2020, Petitioner again wrote the warden through

Trulincs asking for home confinement and again received no response. (Id. at 7.)

       On December 4, 2020, “the entire [] MDC” was placed in quarantine due to the spread of

COVID-19 in the facility. (Id.) As of December 6, 2020, the date of his petition, Petitioner had

not seen a doctor, counselor, or case manager, had only been issued one change of clothing, and

had experienced unsanitary, crowded conditions. (Id. at 7–8.) He had only been able to visit the

commissary twice to buy necessary toiletries. (Id.) Petitioner also contends that “mas[k]-

wearing is not mandated,” units are not swept or mopped daily, and inmates receive insufficient

soap. (Id. at 8.) Inmates can only wash their clothing once a week and “are forced to pay



                                                2
   Case 1:20-cv-06352-MKB Document 9 Filed 04/27/21 Page 3 of 7 PageID #: 47




another inmate in the housing units to [wash] their belonging[s,] which some inmates cannot

afford to pay,” the facility is kept at an excessively cold temperature, and counselors and case

managers “are ‘never’ available.” (Id. at 14.) Petitioner alleges that his age and pre-existing

chronic health conditions place him at heightened risk should he contract COVID-19 again. (Id.

at 8.)

         Petitioner contends that (1) the BOP exhibited “deliberate indifference” by moving him

into detention with people “who ha[d] just been detained off the street” where COVID-19 was

surging, (2) his lengthy detention at the MDC rendered him no longer eligible for a substance

abuse program that would have further reduced his sentence, (3) the unsanitary conditions at the

MDC and the facts noted above violate “[his] constitutional rights,” so he is “in custody in

violation of the Constitution and laws of the United States,” and (4) Respondents violated his due

process rights by not responding to his requests for home confinement. (Id. at 8–9.) Petitioner

requests relief consisting of: (1) the Court’s assumption of subject matter jurisdiction “over the

current 2241 petition,” (2) the appointment of counsel, (3) a “temporary restraining order,

preliminary injunction, [and/or] habeas corpus relief,” (4) either a reduction of his sentence to

time served or an order directing the warden “to strongly consider” granting Petitioner home

confinement, and (5) a court order as to conditions at the MDC, directing that the facility (a)

order counselors and case managers “to be more transparent” to fulfill inmates’ needs, (b) issue

more soap and hand sanitizer, (c) keep the facility at a more appropriate temperature, and

(d) wash all inmates’ clothing and linen free of charge every week. (Id. at 11, 15.)




                                                 3
  Case 1:20-cv-06352-MKB Document 9 Filed 04/27/21 Page 4 of 7 PageID #: 48




       Plaintiff has since been transferred from the MDC and is now incarcerated at USP

Lewisburg. 1

       On March 24, 2021, Respondents requested that the Court transfer the petition to the

Middle District of Pennsylvania because Plaintiff is now incarcerated at USP Lewisburg. 2

(Letter dated Mar. 24, 2021.)

  II. Discussion

       “Article III of the Constitution limits [federal courts’] subject-matter jurisdiction to

‘disputes involving “live cases and controversies.”’” Ciaprazi v. Jacobson, 719 F. App’x 86, 87

(2d Cir. 2018) (quoting County of Suffolk v. Sebelius, 605 F.3d 135, 140 (2d Cir. 2010)). “A

case is deemed moot where the problem sought to be remedied has ceased, and where there is no

reasonable expectation that the wrong will be repeated.” Williams v. Annucci, 895 F.3d 180, 187

(2d Cir. 2018) (quoting Prins v. Coughlin, 76 F.3d 504, 506 (2d Cir. 1996) (per curiam)). “It is

settled in [the Second] Circuit that a transfer from a prison facility moots an action for injunctive

relief against the transferring facility.” Prins, 76 F.3d at 506 (citing Young v. Coughlin, 866 F.2d

567, 568 n.1 (2d Cir. 1989)); Ciaprazi, 719 F. App’x at 87 (“A prisoner’s release moots an action

seeking injunctive relief against the prison, but not an action seeking damages.” (citing Prins, 76

F.3d at 506)).

       The Court lacks jurisdiction over the motion because it is moot. Petitioner filed the

instant section 2241 habeas petition while he was incarcerated at the MDC and sought injunctive




       1
         See Find an Inmate, BOP.Gov, https://www.bop.gov/inmateloc/ (enter “Savino
Braxton” under the “Name” tab).
       2
          On April 13, 2021, Petitioner filed a letter noting that Respondents had missed their
deadline to respond to the Court’s Order to Show Cause and requested judgment in his favor.
(Letter dated Apr. 13, 2021, Docket Entry No. 8.)
                                                  4
  Case 1:20-cv-06352-MKB Document 9 Filed 04/27/21 Page 5 of 7 PageID #: 49




relief in the form of an order addressing conditions at the MDC, releasing him to home

confinement, or directing the warden to consider his request for home confinement. (Pet. 1.)

Petitioner properly brought his petition in this Court when it was filed. See Rumsfeld v. Padilla,

542 U.S. 426, 447 (2004) (“Whenever a [section] 2241 habeas petitioner seeks to challenge his

present physical custody within the United States, he should name his warden as respondent and

file the petition in the district of confinement.”); United States v. Smalling, 644 F. App’x 3, 5 (2d

Cir. 2016) (same (citing Rumsfeld, 542 U.S. at 447)); Jabarah v. Garcia, No. 08-CV-3592, 2010

WL 3834663, at *4 (S.D.N.Y. Sept. 30, 2010) (“The proper venue to bring a [section] 2241

challenge is the district of confinement.” (citing Santulli v. United States, 02-CV-8664, 2003 WL

21488084, at *2 (S.D.N.Y. June 25, 2003))). However, after Petitioner filed his section 2241

petition, he was moved to USP Lewisburg, which is located in the Middle District of

Pennsylvania. (Letter dated Mar. 24, 2021.) Accordingly, Petitioner’s claim for injunctive relief

against the MDC or its personnel is moot, and the Court therefore dismisses the claim without

prejudice for lack of jurisdiction. See Hill v. Zenk, 115 F. App’x 97 (2d Cir. 2004) (“Because

[the petitioner] brought his action for relief against the warden of a facility in which he concedes

he is no longer incarcerated, his petition for relief is moot.” (citing Prins, 76 F.3d at 506)); Gunn

v. McNeil, No. 19-CV-11821, 2020 WL 7647422, at *8 (S.D.N.Y. Dec. 23, 2020) (finding the

plaintiff’s request for injunctive relief moot because the plaintiff was no longer an inmate at the

New York facility (citing Prins, 76 F.3d at 506)); Betancourt v. United States, No. 20-CV-3390,

2020 WL 7321376, at *2 (E.D.N.Y. Dec. 11, 2020) (dismissing section 2241 petition because the

petitioner had been transferred from the MDC and advising the petitioner that “he may re-file his

petition in the United States [d]istrict [c]ourt where he is currently confined”); Razzoli v. Strada,

No. 10-CV-4802, 2013 WL 837277, at *2 (E.D.N.Y. Mar. 6, 2013) (“[The petitioner] . . .



                                                  5
  Case 1:20-cv-06352-MKB Document 9 Filed 04/27/21 Page 6 of 7 PageID #: 50




challenges the conditions of and circumstances surrounding his confinement . . . at MDC. As he

is no longer detained at MDC, the petition is moot. As such, the request for a hearing is

denied.”); Harrison v. Terrel, No. 11-CV-3974, 2012 WL 3780328, at *2 (E.D.N.Y. Aug. 31,

2012) (“[O]nce [the] [p]etitioner was transferred from MDC . . . to FCI Otisville, his [s]ection

2241 claim against MDC . . . became moot, as he was no longer confined at that facility and its

warden no longer had custody over him.”); O’Brien v. Terrell, No. 10-CV-3042, 2012 WL

2394809, at *2 (E.D.N.Y. June 25, 2012) (finding section 2241 habeas petition challenging

conditions of confinement at MDC moot when the petitioner was transferred to home

confinement). 3




       3
          To the extent Petitioner’s filing can be construed as a motion for further reduction of
his sentence pursuant to 18 U.S.C. § 3582, it is dismissed without prejudice. Petitioner must
direct such motions to the court that sentenced him. See Betancourt v. United States, No. 20-
CV-3390, 2020 WL 7321376, at *2 (E.D.N.Y. Dec. 11, 2020) (quoting United States v. Arrango,
291 F.3d 170, 171 (2d Cir. 2002)).
                                                 6
  Case 1:20-cv-06352-MKB Document 9 Filed 04/27/21 Page 7 of 7 PageID #: 51




  III. Conclusion

       For the foregoing reasons, the Court dismisses without prejudice the petition for a writ of

habeas corpus. The Court certifies pursuant to 28 U.S.C. § 1915(a) that any appeal would not be

taken in good faith and, therefore, denies in forma pauperis status for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court is directed to

enter judgment, mail a copy of this Memorandum and Order to Petitioner at his address of

record, and close this case.

Dated: April 26, 2021
       Brooklyn, New York

                                                     SO ORDERED:


                                                          s/ MKB
                                                     MARGO K. BRODIE
                                                     United States District Judge




                                                 7
